--------------------------------------------------------------------------------





VALIDITY GUARANTY






In order to induce Sterling National Bank ("Bank ") to make loans, advances or
other extensions of credit (the "Financing Agreements") Capstone Industries,
Inc. ("Client"), upon the collateral  security  of the accounts  receivable 
("Accounts") of  Client, and in consideration of Bank's so doing, the
undersigned hereby guaranty and warrant to Bank that each and every Account
assigned, pledged, transferred or sold to Bank by Client will represent goods
and services delivered and is a valid obligation of a customer of Client; that
all remittances received by Client on Accounts will be held by Client in
accordance with the provisions of the Financing Agreement between Bank and
Client and that Client will immediately deliver to Bank the checks, wires or
other forms of payment received when and as required by the Financing Agreement.


In the event Client knowingly misrepresents to Bank or withholds from Bank
material information regarding the Accounts, the undersigned agrees to pay to
Bank, after liquidation of the Client assets and upon Bank's demand, the full
amount of such unpaid Accounts to the extent of the obligations under the
Financing Agreement.


The undersigned and each of them hereby waive notices of acceptance hereof and
further waive notice of and hereby consent to any agreement or arrangements
whatever with Client including, without limitation, agreements and arrangements
for payment, extension, subordination, composition, arrangement, compromise,
discharge or release of the whole or any party of any indebtedness and same
shall in no way impair the undersigned's liability hereunder. The undersigned
waives the benefits of any provision of the Bankruptcy Code and of any similar
or other legislation as now or hereafter enacted, amended or added to, which may
extend the time for payment of, or impair any of the obligations of the
undersigned hereunder. This agreement shall continue in full force and effect
until actual receipt by Bank from the undersigned of written notice of
cancellation, but such cancellation shall be applicable only to transactions
that have their inception thereafter.


This guaranty and waiver shall be 9inding upon the heirs, personal
representatives, successors, and assigns of each of the undersigned and the
benefits thereof shall extend to and include the successors and assigns of Bank.
The death of any of the undersigned shall not release his or her estate from any
liability accruing prior to death.


This Guaranty shall be deemed made in New York and subject to the laws of the
State of New York and undersigned consents to the jurisdiction of any local,
State or Federal Court located within the State of New York, which jurisdiction
shall be exclusive in any action between the parties. Undersigned hereby waives
personal service of any and all process and consents that all such service of
process shall be made by certified mail, return receipt requested, directed to
undersigned at its address appearing on the records of Bank and service so made
shall be complete ten (10) days after the same has been posted as aforesaid,
provided, however, that if such certified mail is rejected, unclaimed or
undeliverable, service may be made by ordinary mail. UNDERSIGNED AND BANK EACH
HEREBY UNCONDITIONALLY WAIVES HIS OR ITS RIGHT TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF, DIRECTLY OR INDIRECTLY, THIS
GUARANTY, ANY RELATED DOCUMENTS, ANY DEALINGS BETWEEN THEM RELATING TO THE
SUBJECTMATTER OF THIS AGREEMENT, AND/OR THE RELATIONSHIP THAT IS BEING
ESTABLISHED BY THEM.



Date: 06-10-2016,

 
/s/ Stewart Wallach
Chief    Executive  Officer


C


Witness
 
/s/ Aimee Gaudet

 





--------------------------------------------------------------------------------






















